



EXHIBIT 10.15


December 6, 2016


Dear Chirantan:


I am pleased to offer you a full-time position with ServiceNow, Inc. (the
“Company”) for the position of Chief Product Officer. Initially, you will report
to Frank Slootman. This offer letter agreement sets forth the terms and
conditions of your employment with the Company.




Compensation
You will be paid a salary of $18,750 on a semi-monthly basis, which is equal to
$450,000 annually, less required deductions and withholdings. Your position is
classified as exempt under federal and state law and therefore you are not
eligible for overtime pay.


Variable Compensation
You will be eligible to participate in the Company’s Quarterly Corporate
Incentive Bonus Plan (the “Bonus Plan”) and your annual incentive bonus target
will be $300,000, which is 67% of your base salary and which you may be awarded
based upon both Company performance and your individual performance.  Your
eligibility and compensation under this Bonus Plan will be governed under the
terms of the Bonus Plan and applicable Company policy, as established from time
to time.  Whether you earn any bonus under the Bonus Plan, and the amount of any
such bonus, shall be determined by the Company in its sole discretion.
Participants must be actively employed by the Company on the last day of quarter
to be eligible to earn a bonus payment, and no pro-rata bonuses will be earned. 
The Company reserves the right to review, amend or replace the Bonus Plan at any
time.  All eligible employees will be notified in writing of any such amendment
or replacement.
Company Equity
Subject to approval by the Company’s Board of Directors, management recommends
you be granted: (1) an option to purchase 150,000 shares of the Company’s Common
Stock at the fair market value as determined by the Board as of the date of
grant; and (2) 150,000 restricted stock units (“RSUs”).


If approved, the proposed options will begin vesting upon your start date, and
you will vest and earn the right to exercise the option over a period of four
(4) years so long as you remain an employee of the Company. Twenty-five percent
(25%) of your option shares will vest on the one (1) year anniversary of your
start date. The remaining option shares will vest in equal amounts each month
thereafter, at each anniversary of your start date so as to be fully vested
after four (4) years of continuous employment from your start date. Generally,
equity is granted in the calendar month following the employee’s date of hire
pursuant to the terms of the Company’s Equity Award Policy.


The proposed RSUs, if approved, will vest as follows: 25% of the shares shall
vest and settle one year from February (if your start date is in the months
November, December or January); May (if your start date is in the months
February, March or April); August (if your start date is in the months of May,
June or July); or November (if your start date is in the months August,
September or October). The remaining shares will vest and settle thereafter in
equal quarterly installments over the next three years, provided you continue to
be employed by or otherwise provide services to the Company.


You shall be entitled to immediate accelerated vesting of fifty (50%) percent of
the then-unvested shares subject to your outstanding stock options and RSUs upon
your termination of employment by the Comp any other than for "Cause" (as
defined below), or upon a resignation for "Good Reason" (as defined below), in
either event where such termination is within twelve (12) months following the
consummation of a Change of Control (as defined in the Company's 2012 Stock Plan
or any successor plan); provided that such accelerated vesting shall be
contingent on the execution and non-revocation of a binding release acceptable
to the Company within sixty (60) days of your employment termination date (the
"Release").


Please note that all of the above terms remain subject to approval by the Board
of Directors, and that any granted shares will be subject to all applicable
state, federal and local securities and tax laws and the additional terms and
conditions found in the Company’s equity incentive plan and related plan
documents and agreements.







--------------------------------------------------------------------------------





Benefits
As a full-time employee, you will be eligible on your first day of employment to
participate in the Company’s full benefit package as currently and hereafter
provided to other employees.  This includes: medical, dental and vision, life
insurance, short and long-term disability, a 401(K) program, Flexible Spending
125 and employee assistance program, all pursuant to the terms of these benefit
plans as set forth in the plan documents (which are available for your review). 
Also, you will be eligible to receive vacation during your first year of
employment in addition to sick time and paid holidays in accordance with the
Company’s vacation/sick/holiday policy.  We have placed a great deal of emphasis
on our benefits and expect that they will continue to evolve as we grow and as
the needs of our employees and their families change.


At-Will Employment
Your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without advance notice. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time-to-time in the Company’s sole discretion, the “at-will” nature of your
employment may only be changed in writing signed by you and the President of the
Company.


Severance
If, at any time, the Company terminates your employment without Cause (as
defined below) or you resign your employment for Good Reason (as defined below),
and if you sign the Release and allow it to become effective, then the Company
shall pay you three (3) months base salary in one lump sum, less standard
deductions and withholdings, within five (5) days following the Effective Date
of the Release.


Definitions
For purposes of this offer letter agreement:


"Cause" shall mean the occurrence of any of the following events, as determined
by the Company in its sole discretion:


(i)
Your commission of any crime involving fraud, dishonesty or moral turpitude;

(ii)
Your commission of or participation in a fraud or act of dishonesty against the
Company that results in (or might have reasonably resulted in) material harm to
the business of the Company;

(iii)
Your violation of any contractual, common law or statutory obligation you owe to
the Company; or

(iv)
Your conduct that constitutes gross insubordination, incompetence or habitual
neglect of duties and that results in (or might have reasonably resulted in)
material harm to the business of the Company;



Provided, however, that the action or conduct described in clauses (iii) and
(iv) above will constitute "Cause" only if such action or conduct continues
after the Company has provided you with written notice thereof and thirty (30)
days to cure the same, if such action or conduct is reasonably susceptible to
being cured.


"Good Reason" shall mean the occurrence of any of the following events without
your consent:


(i)
the assignment to you of any duties or responsibilities that results in a
material diminution in your authority, duties or responsibilities as in effect
immediately prior to such reduction or a material diminution in the ability,
duties or responsibilities of the person or persons to whom you are required to
report; provided, however, that a change solely in your title or reporting
relationships of persons reporting to you shall not by itself provide the basis
for a voluntary termination with Good Reason;



(ii)
a material reduction by the Company in your annual base salary, as initially set
forth herein or as increased thereafter; provided, however, that Good Reason
shall not be deemed to have occurred in the event of a reduction in your annual
base salary that is pursuant to a salary reduction program affecting
substantially all of the employees of the Company and that does not adversely
affect you to a greater extent than other similarly situated employees;



(iii)
a relocation of your business office to a location more than fifty (50) miles
from the location at which you performed your duties immediately prior to the
relocation, except for required travel by you on the Company's business to an
extent substantially consistent with your business travel obligations prior to
the relocation; or



(iv)
a material breach by the Company of this agreement.






--------------------------------------------------------------------------------







Provided, however, that, any such termination by you shall only be deemed for
Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to terminate for Good Reason within ninety (90) days
following the first occurrence of the condition(s) that you believes
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the "Cure Period"); and (3) you voluntarily
terminate your employment within thirty (30) days following the end of the Cure
Period.


Other Agreements
In accepting this offer, you are representing to us that: (a) you are not a
party to any employment agreement or other contract or arrangement which
prohibits your full-time employment with the Company; (b) you do not know of any
conflict which would restrict your employment with the Company; and (c) you have
not and will not bring with you to your employment with the Company, and will
not upload onto the Company’s systems, any documents, records or other
confidential information belonging to former employers.


Contingencies
This offer is contingent upon the following items:


•
You must successfully complete a background and reference check. Enclosed with
this letter is a Summary of Your Rights Under the Fair Credit Reporting Act and
the forms for you to sign and return to us, permitting the Company, through a
third party, to perform and receive the results of the background check.



•
You must successfully complete a pre-employment standard employment drug test.
Consent forms for this drug test are included with this offer letter.



•
You must sign and return with your offer letter agreement both the Company’s
At-Will Employment, Confidential Information and Invention Assignment Agreement
and the Arbitration Agreement.



If an export control license is required in connection with your employment, the
Company must obtain an export control license and any similar approvals. Your
employment with the Company will commence following receipt of such export
control license and governmental approvals; and is conditioned upon your (a)
maintaining your employment with the Company, and (b) continued compliance with
all conditions and limitations placed on such a license. If for any reason such
export license and governmental approvals cannot be obtained within six (6)
months from your date of signature, this offer will automatically terminate and
have no force and effect.


•
Some of our positions may require a governmental security clearance
(“clearance”). If a clearance is required, you also must obtain and maintain in
good standing that clearance. Further, if for whatever reason you are unable to
maintain the required clearance, your employment may be subject to immediate
termination.



ServiceNow reserves the right to withdraw its job offer based on information
discovered during the pre-employment screening process. Until you have been
informed in writing by the Company that all of these contingencies have been
met, you should defer reliance on this offer.


Entire Agreement
This offer letter agreement, along with the At-Will Employment, Confidential
Information and Invention Assignment Agreement, and Arbitration Agreement
between you and the Company, sets forth all of the terms of your employment with
the Company and supersedes any prior representations or agreements, whether
written or oral. This letter may not be modified or amended except by a written
agreement, signed by an officer of the Company and by you.




We are extremely excited that you are interested in the Company and I believe
that you will find ServiceNow a truly exciting and fulfilling place to work. To
indicate your acceptance of the Company’s offer, please sign below, indicate
your start date in the space provided and return this letter with the executed
At-Will Employment, Confidential Information and Invention Assignment Agreement
and Arbitration Agreement to Candice Gordon no later than Wednesday, December
21,2016. This offer is valid until this date but should you have any questions
or concerns, please contact Candice Gordon or Shelly Begun.





--------------------------------------------------------------------------------







We look forward to having you join the ServiceNow team!


Sincerely,    


/s/ Heather Cardoso
Heather Cardoso
Manager, HR Staffing

________________________________


I accept the terms of employment stated above:


/s/ Chirantan J. Desai
 
12/7/2016
Chirantan J. Desai
 
Date



Expected Start Date: 12/12/2016







